DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.
Claims 21-35 are pending.
Claim Objections
Claims 27 and 29 are objected to because of the following informalities: 
In claim 27, the recitation “communicating” in line 9 should read -- respectively communicating --;
the recitation “inlet” in line 15 should -- inlets --; 
the recitation “communicating” in line 18 should read -- respectively communicating --; and
In claim 29, the recitation “second plate” in line 3 should read -- second bonding plate --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 21, the recitation "each of the plurality of upper plate flow channels including a plurality of upper plate inlets and a plurality of upper plate straight flow channels” in lines 7-8 is indefinite.  Figure 3A discloses the upper plate 1120 having each of the plurality of upper plate flow channels including one of the plurality of upper plate inlets 1122 and one of the plurality of upper plate straight flow channels 1121.
The recitation “the upper plate inlet” in line 12 is indefinite, since “a plurality” of the structures are previously recited.  It is unclear which one of the plurality or all of the structures are being referred.
The recitation "each upper plate inlet having each upper plate straight flow channel” in lines 14-15 is indefinite.  Figure 3A discloses the upper plate 1120 having each of the plurality of upper plate flow channels including one of the plurality of upper plate inlets 1122 and one of the plurality of upper plate straight flow channels 1121.
Similarly, the recitation "each of the plurality of lower plate flow channels including a plurality of lower plate inlets and a plurality of lower plate straight flow channels” in lines 17-18 is indefinite.  Figure 3B discloses the lower plate 1130 having each of the plurality of lower plate flow channels including one of the plurality of lower plate inlets 1132 and one of the plurality of lower plate straight flow channels 1131.

Similarly, the recitation "each lower plate inlet having each lower plate straight flow channel” in line 25 is indefinite.  Figure 3B discloses the lower plate 1130 having each of the plurality of lower plate flow channels including one of the plurality of lower plate inlets 1132 and one of the plurality of lower plate straight flow channels 1131.
Regarding claim 30, the recitation “each of the plurality of upper plate flow channels further includes a plurality of upper plate outlets and a plurality of upper plate straight flow channels” in lines 2-3 is indefinite.  Figure 3A discloses the upper plate 1120 having each of the plurality of upper plate flow channels including one of the plurality of upper plate outlets 1132 and one of the plurality of upper plate straight flow channels 1121.
The recitation “a plurality of upper plate straight flow channels” in line 3 is indefinite, since it is unclear whether it is the same or different structure from the recitation in claim 21, line 8.
Similarly, the recitation “each of the plurality of lower plate flow channels further includes a plurality of lower plate outlets and a plurality of lower plate straight flow channels” in lines 11-12 is indefinite.  Figure 3B discloses the lower plate 1130 having each of the plurality of lower plate flow channels including one of the plurality of lower plate outlets 1134 and one of the plurality of lower plate straight flow channels 1131.
Similarly, the recitation “a plurality of lower plate straight flow channels” in line 12 is indefinite, since it is unclear whether it is the same or different structure from the recitation in claim 21, line 18.

Regarding claim 32, the recitation "each upper plate inlet having each upper plate straight flow channel” in line 18 is indefinite.  As best understood, Figure 4 discloses one of the plurality of upper plate inlets 1212 having one of the plurality of upper plate straight flow channels.
Similarly, the recitation "each lower plate inlet having each lower plate straight flow channel” in line 28 is indefinite.  As best understood, Figure 4 discloses one of the plurality of lower plate inlets 1212 having one of the plurality of lower plate straight flow channels.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 and 23-34 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sacca (4,470,455).
Figures 1-7 disclose a circuit heat exchanger comprising:
	a first upper bonding plate 10 (top in Figure 2) formed of two plates 12, 14 bonded to each other (column 2, lines 33-38); and 

wherein the first upper bonding plate 10 comprises:
an upper plate 12 including a flat surface (in the plane of the contacting surfaces of Figure 3) in which a plurality of upper plate flow channels are formed, each of the plurality of upper plate flow channels including a plurality of upper plate inlets and a plurality of upper plate straight flow channels communicating with the plurality of upper plate inlets, each of the plurality of upper plate inlets extending in a longitudinal direction (left to right in annotated Figure 1, next page) of the upper plate 12 and including a first end (left) extending to a first edge of the upper plate 12 and a second end (right) opposite to the first end, each of the plurality of upper plate straight flow channels extending from the second end of the upper plate inlet toward a second edge of the upper plate 12 obliquely with respect to the longitudinal direction of the upper plate 12, the first and second edges of the upper plate 12 being orthogonal to each other, each upper plate inlet having communication with each upper plate straight flow channel; and
a lower plate 14 bonded to the upper plate 12, the lower plate 14 including a flat surface (in the plane of the contacting surfaces of Figure 3) in which a plurality of lower plate flow channels are formed, each of the plurality of lower plate flow channels including a plurality of lower plate inlets and a plurality of lower plate straight flow channels communicating with the plurality of lower plate inlets, each of the plurality of lower plate inlets extending in a longitudinal direction (left to right in annotated Figure 1, first edge of the lower plate 14 and a second end opposite to the first end, each of the plurality of lower plate straight flow channels extending from the second end of the lower plate inlets toward a second edge of the lower plate 14 obliquely with respect to the longitudinal direction of the lower plate 14, the first and second edges of the lower plate 14 being orthogonal to each other (top view of Figure 1),  each lower plate inlet having communication with each lower plate straight flow channel,


    PNG
    media_image1.png
    1206
    1408
    media_image1.png
    Greyscale


upper plate inlets coincides with each of the plurality of lower plate inlets in a stacking direction of the first and second bonding plates 10 (Figure 4), and such that each of the plurality of upper plate straight flow channels forms an overlapping section with each of the plurality of lower plate straight flow channels (left in Figure 1).
The recitation “printed” in the preamble is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
Regarding claim 23, Figure 1 (annotated, page 7) discloses the upper 12 and lower plates 14 bonded to each other form a flow channel pattern connecting each of the plurality of lower plate inlets and each of the plurality of upper plate inlets to each other (Figure 4).
Regarding claim 24, as best understood, Figure 1 (annotated Figure 1, page 7) discloses the flow channel pattern connects each of the plurality of lower plate inlets and each of the plurality of upper plate inlets to each other through a first zigzag-shaped flow channel formed by the overlapping section of each of the plurality of upper plate flow channels and each of the plurality of lower plate flow channels, similar to applicants’ Figure 2.
Regarding claim 25, Figure 1 (annotated, page 7) discloses the first zigzag-shaped flow channel is disposed adjacent to a second zigzag-shaped flow channel to form a rhombus flow channel in a plan view by overlapping the first and second zigzag-shaped flow channels at an intersection occurring at a vertex of the first and second zigzag-shaped flow channels.

an upper plate 12 including a flat surface (in the plane of the contacting surfaces of Figure 3) in which a plurality of upper plate flow channels are formed (shaded in annotated Figure 1, page 7), and
a lower plate 14 bonded to the upper plate 12, the lower plate 14 including a flat surface (in the plane of the contacting surfaces of Figure 3) in which a plurality of lower plate flow channels are formed (shaded in annotated Figure 1, page 7).
Regarding claim 27, Figure 1 (annotated, page 7) discloses the plurality of upper plate flow channels the second bonding plate 10 includes:
	a plurality of upper plate straight flow channels extending toward a first edge of the upper plate 12 obliquely with respect to a longitudinal direction of the upper plate 12, and
	a plurality of upper plate inlets respectively communicating with an end of each of the plurality of upper plate straight flow channels, each of the plurality of upper plate inlets including a first end and a second end opposite to the first end, the first end communicating with the end of each of the plurality of upper plate straight flow channels and the second end extending to the first edge of the upper plate 12, and
wherein the plurality of lower plate flow channels of the second bonding plate 10 includes:
	a plurality of lower plate straight flow channels extending toward a first edge of the lower plate 14 obliquely with respect to a longitudinal direction of the upper plate 12, and
	a plurality of lower plate inlet respectively communicating with an end of each of the plurality of lower plate straight flow channels, each of the plurality of lower plate inlets lower plate straight flow channels and the second end extending to the first edge of the lower plate 14.
Regarding claim 28, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.
Regarding claim, 29, the claim limitations are met, since the first bonding plate 10 and second bonding plate 10 are identical.  Therefore, any bonding plate ratio is inconsequential.
Regarding claim 30, as best understood, Figure 1 (annotated, page 7) discloses 
wherein each of the plurality of upper plate flow channels further includes a plurality of upper plate outlets (similar in structure and in a similar location with respect to lower plate 14) and a plurality of upper plate straight flow channels (not shown, since the cutaway view does not depict upper plate 12) communicating with each of the plurality of upper plate outlets, each of the plurality of upper plate outlets extending in the longitudinal direction of the upper plate 12 and including a third end (right) extending to a third edge of the upper plate 12 and a fourth end (left) opposite to the third end, each of the upper plate straight flow channels extending from the fourth end of the upper plate outlet toward a fourth edge of the upper plate 12 obliquely with respect to the third and fourth edges of the upper plate 12 being orthogonal to each other, and
	wherein each of the plurality of lower plate flow channels further includes a plurality of  lower plate outlets and a plurality of lower plate straight flow channels communicating with each of the plurality of lower plate outlets, each of the plurality of lower plate outlets extending in the longitudinal direction of the lower plate 14 and including a third end (right) extending to a third edge of the lower plate 14 and a fourth end (left) opposite to the third end, each of the plurality of upper plate straight flow channels extending from the fourth end of the lower plate outlets toward a fourth edge of the lower plate 14 obliquely with respect to the longitudinal direction of the lower plate 14, the third and fourth edges of the lower plate 14 being orthogonal to each other.
	Regarding claim 31, Figure 1 (annotated, page 7) discloses the upper 12 and lower 14 plates are bonded to each other such that the upper plate outlet coincides with the lower plate outlet in the stacking direction and such that the upper plate straight flow channel forms an overlapping section with the lower plate straight flow channel (left in Figure 1).
Regarding claim 32, as best understood, Figures 1-7 disclose a circuit heat exchanger comprising:
	a first upper bonding plate 10 (top in Figure 2) formed of two plates 12, 14 bonded to each other (column 2, lines 33-38); and 
a second lower bonding plate 20 (bottom in Figure 2) formed of two plates 12, 14 bonded to each other (column 2, lines 33-38), wherein the first upper bonding plate 20 and the second lower bonding plate are alternately stacked, and 
wherein the second bonding plate 10 comprises:

a lower plate 14 bonded to the upper plate 12, the lower plate 14 including a flat surface (in the plane of the contacting surfaces of Figure 3) in which a plurality of lower plate flow channels are formed,	
wherein each of the plurality of upper plate flow channels includes:
a first plurality of upper plate straight flow channels extending toward a first edge of the upper plate 12 obliquely with respect to a longitudinal direction of the upper plate 12, and
	a plurality of upper plate inlets respectively communicating with an end of each of the first plurality of upper plate straight flow channels, each of the plurality of upper plate inlets including a first end and a second end opposite to the first end, the first end communicating with the end of a first upper plate straight flow channel of the first plurality of upper plate straight flow channels and the second end extending to the first edge of the upper plate 12, each upper plate inlet having communication with each upper plate straight flow channel, and
wherein each of the plurality of lower plate flow channels includes:
	a first plurality of lower plate straight flow channels extending toward a first edge of the lower plate 14 obliquely with respect to a longitudinal direction of the upper plate 12, and
	a plurality of lower plate inlets respectively communicating with an end of each the first plurality of lower plate straight flow channels, each of the plurality of lower plate inlets including a first end and a second end opposite to the first end, the first end communicating with the end of a first lower plate straight flow channel of the first plurality of lower plate straight flow channels and the second end extending to the first edge of the lower plate 14, each lower plate inlet having communication with each lower plate straight flow channel; and
wherein the upper 12 and lower 14 plates are bonded to each other such that their flat surfaces face each other (Figure 3), such that each of the plurality of upper plate inlets coincides with each of the plurality of lower plate inlet in a stacking direction of the first and second bonding plates 20 (Figure 4), and such that each of the first plurality of upper plate straight flow channels forms an overlapping section with each of the first plurality of lower plate straight flow channels (left in Figure 1).
The recitation “printed” in the preamble is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
	Regarding claim 33, as best understood, Figure 1 (annotated, page 7) discloses each of the plurality of upper plate flow channels further includes:
	a second plurality of upper plate straight flow channels extending toward a second edge (i.e. third edge in annotated Figure 1, page 7) of the upper plate 12 obliquely with respect to a longitudinal direction of the upper plate 12, the second edge (i.e. third edge) of the upper plate 12 disposed opposite to the first edge of the upper plate 12, and
	a plurality of upper plate outlets (similar in structure and in a similar location with respect to lower plate 14) respectively communicating with an end of each of the second plurality of upper plate straight flow channels (not shown, since the cutaway view does not depict upper plate 12), each of the plurality of upper plate outlets including a first end and a second end opposite to the first end, the first end communicating with the end of a first upper plate straight flow channel of the second plurality of upper plate straight flow channels and the second end extending to the second edge (i.e. third edge) of the upper plate 12; and

a second plurality of lower plate straight flow channels extending toward a second edge (i.e. third edge in annotated Figure 1, page 7) of the lower plate 14 obliquely with respect to a longitudinal direction of the lower plate 14, the second edge (i.e. third edge) of the lower plate 14 disposed opposite to the first edge of the lower plate 14, and
	a plurality of lower plate outlets respectively communicating with an end of each of the second plurality of lower plate straight flow channels, each of the plurality of lower plate outlets including a first end and a second end opposite to the first end, the first end communicating with the end of a first lower plate straight flow channel of the second plurality of lower plate straight flow channels and the second end extending to the second edge (i.e. third edge) of the lower plate 14.
	Regarding claim 34, Figure 1 (annotated, page 7) discloses the upper 12 and lower 14 plates are bonded to each other such that the at least one upper plate outlet coincides with the at least one lower plate outlet in the stacking direction and such that the plurality of upper plate straight flow channels forms an overlapping section with the plurality of lower plate straight flow channels (left in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(s) 22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sacca (4,470,455) in view of Kato et al. (2006/0090887).
Sacca discloses all the claimed limitations except wherein the upper 12 and lower 14 plates of each of the first bonding plate 10 and the second bonding plate 10 are made of stainless steel.
Kato et al. (Figures 1 and 5) discloses a circuit heat exchanger 1 comprising:
a stack of plates 2, 3 bonded to each other (paragraph 39);
	wherein the plates 2, 3 are made of stainless steel (abstract and paragraph 39) for the purpose of achieving a desired heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Sacca the plates made of stainless steel for the purpose of achieving a desired heat transfer as recognized by Kato et al..  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, the recitation of “by etching” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.
	Regarding claim 35, Figures 1 and 5 of Kato et al. discloses it is well known in the art of plate heat exchangers to employ rectangular shaped plates.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
22-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” on page 2.
The instant Office action correctly states,
“Claim(s) 21-35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph”.
Applicant's arguments have been fully considered but they are not persuasive.
Counsel’s remarks are not commensurate in scope with the claims.  While the Examiner understands Counsel’s intent with respect to Figures 1-4, the claims do not specify the one to one correspondence between an inlet and straight flow channel.  It is noted Figure 4 directed toward the lower bonding plate does not clearly disclose the structures of the upper and lower plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LEONARD R LEO/Primary Examiner, Art Unit 3763